COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


BERNARD LUIGI DINICOLA, JR.
                                                                 MEMORANDUM OPINION *
v.     Record No. 1010-09-4                                           PER CURIAM
                                                                   SEPTEMBER 22, 2009
TARGET CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bernard L. DiNicola, Jr., pro se, on brief).

                 (Joseph F. Giordano; Pia J. Miller; Semmes, Bowen & Semmes, on
                 brief), for appellee.


       Bernard Luigi DiNicola, Jr. appeals a decision of the Workers’ Compensation

Commission finding that his claim was barred by the doctrine of res judicata. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See DiNicola v. Target

Corp., VWC File No. 226-72-33 (Apr. 10, 2009). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.